Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post Effective Amendment No.113 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.107 [X] (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) 80 THEODORE FREMD AVENUE RYE, NY 10580 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC 80 THEODORE FREMD AVENUE RYE, NY 10580 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) of Rule 485. [ ] on (date) pursuant to paragraph (b) of Rule 485. [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485. [ ] on (date) pursuant to paragraph (a)(1) of Rule 485. [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485. [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 113 to the Registration Statement on Form N-1A of the American Independence Funds Trust (the “Trust”) hereby incorporates Parts A, B and C from the Trust’s PEA No. 112 on Form N-1A filed February 27, 2015. This PEA No. 113 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 112 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of New York and State of New York on the 16th day of March 2015. AMERICAN INDEPENDENCE FUNDS TRUST By: /s/ Eric Rubin Eric Rubin President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Eric Rubin President March 16, 2015 Eric Rubin /s/ Jeffrey Haas* Chairman of the Board and Trustee March 16, 2015 Jeffrey Haas /s/ Terry L. Carter* Trustee March 16, 2015 Terry L. Carter /s/ Thomas F. Kice* Trustee March 16, 2015 Thomas F. Kice /s/ George Mileusnic* Trustee March 16, 2015 George Mileusnic /s/ John J. Pileggi* Trustee March 16, 2015 John J. Pileggi /s/ Peter L. Ochs* Trustee March 16, 2015 Peter L. Ochs *By: /s/ Eric Rubin Eric Rubin, Attorney-in-Fact pursuant to Power of Attorney Previously filed with Post-Effective Amendment No. 112 filed on February 27, 2015.
